In an action to recover damages for injury to property, the plaintiff appeals from an order of the Supreme Court, Nassau County (Diamond, J.), dated January 31, 2013, which granted the motion of the defendants Millbrook Properties, Ltd., and LGM Equities, LLC, to disqualify its attorney.
Ordered that the order is affirmed, with costs.
“Whether to disqualify an attorney is a matter which lies within the sound discretion of the court” (Matter of Madris v Oliviera, 97 AD3d 823, 825 [2012]). Here, the Supreme Court providently exercised its discretion in granting the motion to disqualify the plaintiff’s attorney, “considering the settled principle that doubts as to the existence of a conflict of interest *681must be resolved in favor of disqualification so as to avoid even the appearance of impropriety” (Seeley v Seeley, 129 AD2d 625, 627 [1987]).
Dillon, J.E, Leventhal, Sgroi and Maltese, JJ., concur.